Citation Nr: 0333350	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  02-20 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of pelvic fractures. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1975 to 
December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


REMAND

The veteran contends that he has had increased pain resulting 
from a service-connected disability.  The record shows that 
in a June 1980 rating decision, the Detroit RO granted 
service connection, with an assigned evaluation of 0 percent, 
for minor fractures of the pelvis which occurred in 1976 when 
the veteran was pinned between two armored personnel carriers 
in a motor pool accident (resulting in fractures to his left 
superior and inferior pubic ramus and his right acetabulum).  
Complaining of pain and arthritis associated with the 
fracture residuals, the veteran in September 1994 requested a 
reevaluation of the 0 percent rating.  In a July 1995 rating 
decision the RO denied the claim and continued the evaluation 
at 0 percent.  

In February 2002 the veteran again requested a reevaluation 
of the rating for his pelvic disability, contending that his 
condition had deteriorated substantially, resulting in pain 
not only in the pelvic region, but in his back and legs as 
well, including particularly excruciating pain in the right 
ankle.  He reported taking Vioxx and extra strength Tylenol 
for his pain.  

The veteran was afforded a VA examination in May 2002, at 
which time the examiner noted that the veteran did not appear 
to be in any pain during the examination.  Examination of the 
lumbosacral spine revealed normal alignment, no scoliosis or 
kyphosis, and no complaint of any pain during motion tests.  
Neither leg showed any neurological deficiency.  The pelvis 
was symmetrical, with no asymmetry between the anterior and 
superior iliac spines in the supine position, and no 
tenderness.  Examination of the right leg and hip showed 
normal alignment and equal length when compared to the left 
side.  There was no muscular atrophy.  Right hip range of 
motion showed flexion to 85 degrees with a complaint of pain 
in the groin, abduction to 35 degrees, adduction to 20 
degrees, internal rotation to 20 degrees, and external 
rotation to 40 degrees.  The examiner did not provide any 
findings as to the veteran's left hip.  X-rays of the right 
hip, pelvis, and lumbosacral spine all were normal, except 
for minor calcification of the soft tissue in the right 
ischium.  The examiner summed up that there were no findings 
related to the in-service injury other than some 
calcification near the right ischium.  

While the Board notes in the report of the May 2002 VA 
examination some references to pain associated with some of 
the tests conducted, examinations of this nature must pay 
particular attention to the factors enumerated in 38 C.F.R. 
§§ 4.40 and 4.45.  These sections require, beyond the effects 
of pain on the veteran's ability to function, that strength, 
speed, coordination, endurance, weakness, fatigability, and 
incoordination be taken into account in assessing whether and 
to what degree the veteran suffers functional loss.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, the 
Board notes that the examiner did not provide any findings 
regarding the veteran's left hip, despite the veteran's 
history of a fracture affecting his left superior and 
inferior pubic ramus.  In the Board's opinion, further 
examination of the veteran's disability is warranted.

The Board notes that the veteran was notified by letter in 
May 2003 of the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002) and implemented by 
VA at 38 C.F.R §§ 3.156(a), 3.159 and 3.326(a) (2003), as 
amended).  In response to this letter, the veteran in July 
2003 provided the Board with an additional statement, in 
which he identified two civilian physicians, Dr. Bookman and 
Dr. Park, who had treated the veteran's pain.  The Board is 
of the opinion that records from the referenced physicians 
are potentially relevant to the instant appeal and should be 
obtained.  

The Board lastly notes that, in the above mentioned letter of 
May 2003, the RO informed the veteran of the information and 
evidence needed to substantiate a claim of service 
connection.  The RO advised him that if he did not submit the 
referenced information or evidence within 30 days, his claim 
would be decided based only on the evidence already received.  
The Board points out that in Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as being inconsistent with 38 U.S.C. 
§ 5103(b)(1), finding that the 30-day period provided in § 
3.159(b)(1) to respond to VA's notification (pursuant to the 
VCAA) of the information and evidence necessary to 
substantiate a claim is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  On remand, 
the RO should inform the veteran that, notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  The veteran should be advised on 
what is required to substantiate his claim for an increased 
rating.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims 
file and ensure that all notice 
obligations required by the VCAA 
have been satisfied in accordance 
with the decision in Paralyzed 
Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any 
other applicable legal precedent.  
The veteran should be told of what 
is needed to substantiate his 
specific claim for an increased 
rating.

2.  The RO should contact the 
veteran and request that he provide 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA or private, to 
include Dr. Bookman and Dr. J.H. 
Park, who may possess additional 
records pertinent to his claim.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran, to 
include those from Dr. Bookman and 
Dr. J.H. Park, which have not been 
secured previously. 

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Then, the RO should arrange for 
the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the extent of 
impairment from the veteran's 
service-connected residuals of 
pelvic fractures.  All indicated 
studies, including X-rays and range 
of motion studies in degrees, should 
be performed.  The examiner should 
describe any right or left hip or 
other disability associated with the 
veteran's pelvic fractures.  Tests 
of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss 
due to pain.  The specific 
functional impairment due to pain 
should be identified, and the 
examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  The 
physician should also provide an 
opinion concerning the impact of the 
veteran's residuals of pelvic 
fractures on his ability to work.  
The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for 
review.  

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA, and the 
implementing regulations.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Then, the RO should re-adjudicate 
the issue on appeal.  In addressing 
the veteran's claim the RO should 
consider all pertinent diagnostic 
codes under the VA Schedule for 
Rating Disabilities in 38 C.F.R. 
Part 4 and application of 38 C.F.R. 
§ 4.40 regarding functional loss due 
to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination and pain on movement 
of a joint.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The RO 
should also determine whether the 
case should be referred to the 
Director of the Compensation and 
Pension Service for extra-schedular 
consideration. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

